Opinion issued May 12, 2011




 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00902-CR
____________
 
CEDRIC JACKSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No. 1270359
 
 

MEMORANDUM
OPINION 
          Appellant, Cedric
Jackson, was charged with aggravated robbery in the above-referenced case.  On September 28, 2010, appellant filed an
interlocutory appeal, challenging the trial court’s August 30, 2010 denial of
his motion to suppress.  On December 7,
2010, the trial court dismissed the underlying case on the State’s motion. 
No motion to withdraw the notice of appeal has been filed. See Tex.
R. App.  P. 42.2.  However, the appeal was rendered moot by the
order granting the motion to dismiss the underlying case. See Jack v. State, 149
S.W.3d 119, 123 n.10 (Tex. Crim. App. 2004) (stating that appeal becomes moot
when judgment of appellate court cannot affect existing controversy or cannot
affect parties’ rights).  An appellate
court is prohibited from deciding a moot controversy.  See Ex
parte Flores, 130 S.W.3d 100, 104–05 (Tex. App.—El Paso 2003, pet. ref’d). 
Accordingly, because the appeal is moot, we dismiss for lack of
jurisdiction. See Tex. R. App. P. 43.2(f).  Further, we dismiss any pending motions as
moot. 
We direct the Clerk to issue the mandate within 10 days of the date of
this opinion.  See Tex. R. App. P.
18.1.
                                                PER CURIAM
 
Panel consists of Justices Keyes, Sharp, and Massengale.
Do not publish.  See Tex.
R. App. P. 47.2(b).